Exhibit 10.1

 

AMSOUTH BANCORPORATION

SUPPLEMENTAL RETIREMENT PLAN

Amended and Restated as of January 1, 2004

 

AmSouth Bancorporation, with its principal offices located at Birmingham,
Alabama (“Sponsor”), is currently the sponsor of the AmSouth Bancorporation
Retirement Plan (“Retirement Plan”) in order to provide retirement benefits to
its employees and the employees of its participating subsidiaries.

 

Effective January 1, 1983 and pursuant to Section 3(36) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), AmSouth Bank N.A., an Employer
under the Retirement Plan, adopted a supplemental retirement benefit program
solely for the purpose of providing benefits in excess of the limitations on
benefits under the Retirement Plan imposed by Section 415 (“Section 415”) of the
Internal Revenue Code of 1954, as amended and known as the Internal Revenue Code
of 1986, as amended from time to time (the “Code”), to certain individuals under
the Retirement Plan whose benefits under the Retirement Plan are limited by
Section 415.

 

Effective January 1, 1989, Section 401(a)(17) (“Section 401(a)(17)”) of the Code
limited the amount of compensation which may be taken into account in
determining benefits from the Retirement Plan. Therefore, AmSouth Bank N.A.
amended and restated this supplemental retirement plan effective January 1,
1989, so that it provided benefits in excess of the limitations on benefits
under the Retirement Plan imposed not only by Section 415, but also by Section
401(a)(17), to a select group of management or highly compensated employees
whose benefits under the Retirement Plan are limited by Section 415 and/or
Section 401(a)(17).

 

Effective January 1, 1991, additional persons were added to this select group of
management or highly compensated employees, some of whom were employees of
subsidiaries of the Sponsor other than AmSouth Bank N.A. AmSouth Bank N.A.
amended and restated its supplemental plan, AmSouth Bancorporation adopted the
supplemental plan for itself and its subsidiaries who choose to have their
eligible employees covered by the supplemental plan (“Electing Employers”), and
AmSouth Bank N.A. became an Electing Employer under the supplemental plan.

 

Effective January 1, 1994, additional persons were added to the select group of
management or highly compensated employees.

 

Effective January 1, 1995, the eligibility provisions of the plan were changed
and a revised definition of compensation was added to the plan for certain
participants.

 

Effective January 1, 2001, the First American Corporation Supplemental Executive
Retirement Program (the “FAC Program”) was merged with and into this
supplemental plan to coincide with the merger of the First American Corporation
Master Retirement Plan with and into the AmSouth Bancorporation Retirement Plan
effective January 1, 2001.

 

1



--------------------------------------------------------------------------------

Effective May 24, 2001, the Plan was amended and restated, and the Plan has
subsequently been amended by two amendments to clarify the claims procedures and
to provide pre-retirement survivor benefits for certain Participants with regard
to their accrued benefit from the FAC Program.

 

AmSouth Bancorporation hereby amends and restates this supplemental plan as set
forth below.

 

ARTICLE I

 

TITLE; DEFINITIONS

 

Section 1.01. The supplemental retirement plan set forth below shall be known as
the AmSouth Bancorporation Supplemental Retirement Plan (“Supplemental Plan”).

 

Section 1.02. The term “Member” shall refer to a person who is a member of
(participant in) the Retirement Plan.

 

Section 1.03. The term “Plan Year” shall mean a calendar year.

 

Section 1.04. The term “Committee” shall mean the AmSouth Benefits Committee
under the Retirement Plan.

 

ARTICLE II

 

PARTICIPATION IN THE SUPPLEMENTAL PLAN

 

Section 2.01. A select group of management or highly compensated Members whose
benefits under the Retirement Plan (whether payable by reason of the Member’s
retirement, death, disability or other termination of employment) may be limited
upon and after their commencement pursuant to Section 415 and/or Section
401(a)(17) shall be participants in the Supplemental Plan. The term
“Participant” shall include persons who are selected to participate in this
Supplemental Plan and fit one or more of the following categories: (i) Members
who were employed by AmSouth Bancorporation or one of the Electing Employers on
January 1, 1995, at an annual base salary, including amounts not currently
includible in gross income under Code Sections 125, 401(k) or 402(a)(8), but
excluding special pay, bonuses, commissions or other incentive pay,
reimbursement for expenses, special supplements for automobiles or club dues,
and the Prior Profit Sharing Plan Bonus (such compensation being referred to
herein as the “Eligibility Compensation”) on such date of $150,000 or more,
and/or (ii) former Participants with an accrued Excess Benefit whose employment
with AmSouth Bancorporation or one of the Electing Employers terminated on or
before January 1, 1995. In addition, after January 1, 1995 and prior to July 1,
2004, other employees of the Sponsor or an Electing Employer became Participants
in this Supplemental Plan as of the first day of the month immediately following
the date such employee’s Eligibility Compensation first equals or exceeds
$150,000 and such employees are selected to participate in this Supplemental

 

2



--------------------------------------------------------------------------------

Plan. Participants who were in the FAC Program as of December 31, 2000, became
Participants in this Supplemental Plan. Effective July 1, 2004, an employee of
the Sponsor or an Electing Employer shall become a Participant in this
Supplemental Plan on the January 1 coinciding with or next following the
occurrence of all three of the following eligibility criteria: (i) eligibility
for entry into the Retirement Plan, (ii) such employee’s Eligibility
Compensation equals or exceeds $175,000, and (iii) such employee is selected to
participate in this Plan. Notwithstanding the foregoing, any employee of the
Sponsor or an Electing Employer whose Compensation equals or exceeds $150,000
but does not equal or exceed $175,000 on July 1, 2004 shall become a participant
in this Plan on the January 1 coinciding with or next following the occurrence
of all three of the following eligibility criteria: (i) eligibility for entry
into the Retirement Plan, (ii) such employee’s Eligibility Compensation equals
or exceeds $150,000, and (iii) such employee is selected to participate in this
Plan. A complete list of Members eligible to participate in the Supplemental
Plan pursuant to this Section 2.01 is maintained in the permanent records of the
AmSouth Bancorporation Human Resources Division.

 

ARTICLE III

 

BENEFITS UNDER THE SUPPLEMENTAL PLAN

 

Section 3.01.

 

Benefits Payable At Retirement After January 1, 1995 and Prior to January 1,
2004

 

Benefits payable under this Supplemental Plan to or on behalf of a Participant
who retires after January 1, 1995 and prior to January 1, 2004 shall be equal to
the excess, if any, of (A) less (B) (the “Excess Benefits”) where (A) is such
Participant’s benefits as a Member of the Retirement Plan calculated without
reference to any provision of the Retirement Plan limiting the amount of
benefits as provided by Section 415 of the Code or limiting the amount of
compensation taken into account as provided by Section 401(a)(17) of the Code,
and further calculated by substituting the definition of “Monthly Earnings” set
forth in this Section 3.01 in place of the definition of such term in the
Retirement Plan, and (B) is the amount of benefits actually payable under the
Retirement Plan.

 

For purposes of this Section 3.01 only, “Monthly Earnings” shall mean the sum of
(i) the Participant’s regular basic monthly earnings prior to the effect of
elections under any plan or plans maintained by the Sponsor or an Electing
Employer which are within the scope of Sections 125 or 401(k) of the Code, and
(ii) one-twelfth of the bonus earned by a Participant under the Executive
Incentive Plan or other incentive plans maintained by the Sponsor for the
particular Plan Year, including Plan Years prior to January 1, 1995 (regardless
of whether the bonus is in fact paid in a subsequent year). If a Participant
retires, dies or becomes permanently disabled prior to the time when the amount
of the bonus for the Plan year has been determined, Monthly Earnings for the
months in such Plan Year shall be calculated using an estimate of such bonus
determined by the AmSouth Bancorporation Compensation Committee based on
information regarding the Sponsor’s and Participant’s performance as of the date
of determination.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the AmSouth Bancorporation Compensation Committee
shall have the authority in its sole discretion to adjust the amount of the
bonus taken into consideration in the definition of Monthly Earnings in this
Section 3.01 for any and all Plan Years regardless of the fact that the adjusted
bonus is higher or lower than the bonus actually paid a Participant under the
Executive Incentive Plan or other incentive plans maintained by Sponsor.

 

Benefits Payable At Retirement On or After January 1, 2004

 

Notwithstanding the foregoing, benefits payable under this Supplemental Plan to
or on behalf of a Participant who retires on or after January 1, 2004 shall be
equal to the excess, if any, of (A) less (B) (the “Excess Benefits”) where (A)
is such Participant’s benefits as a Member of the Retirement Plan calculated
without reference to any provision of the Retirement Plan limiting the amount of
benefits as provided by Section 415 of the Code; without limiting the amount of
compensation taken into account as provided by Section 401(a)(17) of the Code;
by substituting the definition of “Monthly Earnings” set forth above in this
Section 3.01 in place of the definition of such term in the Retirement Plan; by
using a service cap of 35 Years of Credited Service (as defined in the
Retirement Plan) rather than 30 Years of Credited Service; and by substituting
the definition of “Average Monthly Earnings” set forth in this Section 3.01 in
place of the definition of such term in the Retirement Plan; and (B) is the
amount of benefits actually payable under the Retirement Plan.

 

For purposes of this Section 3.01 only, for a Participant who retires on or
after January 1, 2004, “Average Monthly Earnings” shall mean the result obtained
by dividing the Participant’s Monthly Earnings paid by an Employer during the
three (3) highest consecutive Complete Plan Years (as defined in Section 1.08 of
the Retirement Plan) of earnings out of the ten (10) Plan Years immediately
preceding the Participant’s Early Retirement Date, Normal Retirement Date, or
date of calculation of Accrued Benefits, as the case may be, by thirty–six (36).
If a Participant has fewer than three (3) Complete Plan Years of earnings after
applying the Break in Service rules of Section 4.07 of the Retirement Plan, if
applicable, all of his or her Complete Plan Years of earnings (less than three
(3)) will be used and the divisor will be twelve (12) times the total number of
such Complete Plan Years.

 

Participants who are members of the Management Committee of AmSouth
Bancorporation and other senior executives selected by senior management who
retire on or after January 1, 2004 shall receive the greater of (i) his or her
Excess Benefits calculated pursuant to the preceding paragraphs, or (ii) if
eligible as provided below in this Section 3.01 under Eligibility to Receive an
Enhanced Benefit, an enhanced benefit based on a targeted formula for benefit
accrual (“Enhanced Benefit”) calculated as the excess, if any, of (A) less (B),
where (A) is a targeted sum of 4.0% of “Average Monthly Earnings” times Credited
Service up to 10 years of Credited Service, plus 1.0% of Average Monthly
Earnings times each year of Credited Service over 10 up to a combined total of
35 Years of Credited Service; and (B) is the sum of the Participant’s (1)
monthly Retirement Plan benefits actually payable as a life annuity, regardless
of the form of

 

4



--------------------------------------------------------------------------------

payment actually elected under the Retirement Plan (calculated as if the
Participant elected a life annuity beginning on the date of benefit commencement
under this Supplemental Plan); (2) estimated Social Security monthly benefit
amount payable at age 65 (calculated using Social Security law in the
Participant’s year of termination of employment and assuming zero future pay to
age 65), and (3) monthly noncontributory qualified and nonqualified retirement
benefits earned from any prior employer (based on a life annuity distribution at
age 65 calculated at the earlier of (a) the actual date of benefit commencement
under the prior employer plan or (b) the date of termination of employment with
the Sponsor, actuarially adjusted as provided in the definition of “Actuarial
Equivalent” in the Retirement Plan). For purposes of (A) above, Credited Service
will be as defined in the Retirement Plan, but subject to a service cap of 35
years.

 

The actual targeted benefit under the Enhanced Benefit is illustrated as
follows:

 

Years of Credited Service

--------------------------------------------------------------------------------

   Targeted Benefit


--------------------------------------------------------------------------------

10

   40%

20

   50%

30

   60%

35

   65%

 

For Participants with a DAAB (as defined in the Retirement Plan), the targeted
formula in (A) above will equal (i) plus (ii) where: (i) represents the DAAB and
(ii) represents the targeted formula using only post-merger Credited Service.
Post-merger Credited Service is limited to 35 years minus years of Credited
Service used in determining the DAAB. In no event will this amount be less than
the amount calculated under the targeted formula in (A) above based on
post-merger Credited Service limited to 35 years.

 

The Enhanced Benefit is a monthly benefit payable for life on and after age 65.
For members of the Management Committee, the Enhanced Benefit will be
actuarially reduced for early retirement prior to attainment of age 60 (but not
for early retirement on or after attainment of age 60) based on the early
retirement reduction factors in the Retirement Plan. For other senior executives
selected by senior management to be entitled to the Enhanced Benefit, the
Enhanced Benefit will be actuarially reduced for early retirement prior to
attainment of age 62 (but not for early retirement on or after attainment of age
62) based on the early retirement reduction factors in the Retirement Plan.

 

Eligibility to Receive an Enhanced Benefit

 

Except as provided herein, a Participant must attain age 60 with at least 10
Years of Service (as defined in the Retirement Plan) while actively employed and
while eligible to participate in this Plan to be eligible to receive an Enhanced
Benefit; provided, however, that in the event of a Participant’s death or
disability while actively employed, the Participant will be eligible to receive
an Enhanced Benefit based on service through his or her date of death or
disability regardless of age or Years of Service. In the event of a

 

5



--------------------------------------------------------------------------------

Change in Control resulting in a Participant’s termination of employment under
his or her executive severance agreement, the Participant will be eligible to
receive an Enhanced Benefit based on service through his or her date of
termination regardless of age or Years of Service. Otherwise, if a Participant
terminates employment or ceases participation in this Plan prior to attaining
age 60 and completing 10 Years of Service, the Participant will not be entitled
to receive an Enhanced Benefit. Notwithstanding the foregoing requirements of
this paragraph, solely for purposes of determining a Participant’s eligibility
for an Enhanced Benefit, the Human Resources Committee of the Board of Directors
has the discretion to count a Participant’s years of service with an entity
acquired by AmSouth Bancorporation or an affiliate thereof in determining
whether a Participant has completed 10 Years of Service to be eligible to
receive an Enhanced Benefit.

 

Calculation of Enhanced Benefits in the Event of Disability or Change in Control

 

Effective on and after January 1, 2004, in the event a Participant eligible for
an Enhanced Benefit as described above becomes disabled prior to attaining age
60 and completing 10 Years of Service, or in the event of a Change in Control
prior to the date such Participant attains age 60 and completes 10 Years of
Service, the Participant shall receive the greater of (i) his or her Excess
Benefits calculated as provided above, or (ii), if eligible as provided in this
paragraph, an Enhanced Benefit calculated as the excess, if any, of (A) less
(B), where (A) is a targeted sum of 4.0% of “Average Monthly Earnings” times
Credited Service up to 10 years of Credited Service, plus 1.0% of Average
Monthly Earnings times each year of Credited Service over 10 up to a combined
total of 35 Years of Credited Service; and (B) is the sum of the Participant’s
(1) monthly Retirement Plan benefits actually payable as a life annuity
beginning at age 60 in the case of a Participant who is a member of the
Management Committee, or age 62 for any Participant who is not a member of the
Management Committee, regardless of the form of payment actually elected under
the Retirement Plan; (2) estimated Social Security monthly benefit amount
payable at age 65 (calculated using Social Security law in the Participant’s
year of termination of employment and assuming zero future pay to age 65), and
(3) monthly noncontributory qualified and nonqualified retirement benefits
earned from any prior employer (based on a life annuity distribution at age 65
calculated at the earlier of (a) the actual date of benefit commencement under
the prior employer plan or (b) the date of termination of employment with the
Sponsor, and actuarially adjusted as provided in the definition of “Actuarial
Equivalent” in the Retirement Plan). For purposes of (A) above, Credited Service
will be as defined in the Retirement Plan, but subject to a service cap of 35
years.

 

If a Participant becomes disabled or is terminated due to a Change in Control
prior to attaining age 60 and completing 10 Years of Service, the Participant
may elect to receive his or her Enhanced Benefit payments beginning on or after
attainment of age 55. The Enhanced Benefit will be calculated as provided in the
preceding paragraph and will be actuarially reduced by the early retirement
reduction factors set out in the Retirement Plan for benefit commencement prior
to attainment of age 60 in the case of a member of the Management Committee or
attainment of age 62 in the case of a Participant who is

 

6



--------------------------------------------------------------------------------

not a member of the Management Committee. In determining the early retirement
reduction factor for a member of the Management Committee in the event of
disability or termination due to a Change in Control prior to age 60, the
reduction factor will be determined from age 62 under the provisions of the
Retirement Plan and such reduction factor will then be divided by .885. In
addition, in the event of a Change in Control, any Participant may elect to
receive a lump sum payment equal to the actuarial value of his or her Enhanced
Benefit, determined based on Code Section 417(e) rates and an assumed retirement
date of age 60 for Participants who are members of the Management Committee and
age 62 for Participants who are not members of the Management Committee.

 

Calculation of Enhanced Benefits in the Event of Death

 

Effective on and after January 1, 2004, in the event a Participant eligible for
an Enhanced Benefit as described above dies prior to attaining age 60 and
completing 10 Years of Service, the Participant shall receive the greater of (i)
his or her Excess Benefits calculated as provided above, or (ii), if eligible as
provided in this paragraph, an Enhanced Benefit calculated as the excess, if
any, of (A) less (B), where (A) is a targeted sum of 4.0% of “Average Monthly
Earnings” times Credited Service up to 10 years of Credited Service, plus 1.0%
of Average Monthly Earnings times each year of Credited Service over 10 up to a
combined total of 35 Years of Credited Service; and (B) is the sum of the
Participant’s (1) estimated Social Security monthly benefit amount payable at
age 65 (calculated using Social Security law in the Participant’s year of
termination of employment and assuming zero future pay to age 65), and (2)
monthly noncontributory qualified and nonqualified retirement benefits earned
from any prior employer (based on a life annuity distribution at age 65
calculated at the earlier of (a) the actual date of benefit commencement under
the prior employer plan or (b) the date of termination of employment with the
Sponsor, and actuarially adjusted as provided in the definition of “Actuarial
Equivalent” in the Retirement Plan). For purposes of (A) above, Credited Service
will be as defined in the Retirement Plan, but subject to a service cap of 35
years. After calculating the Enhanced Benefit as provided in this paragraph
above, the Enhanced Benefit will be reduced as follows: (i) if a Participant
dies prior to attaining age 60 in the case of a Participant who is a member of
the Management Committee or age 62 in the case of a Participant who is not a
member of the Management Committee, the Participant’s Enhanced Benefit will be
reduced to the age that the Participant would have attained at his or her
benefit commencement date, based on the early retirement reduction factors set
forth in the Retirement Plan; (ii) the Enhanced Benefit will be reduced from the
amount payable as a life annuity to the amount payable as a joint and 100%
survivor annuity, based on the actuarial factors set out in the Retirement Plan;
and (iii) the Enhanced Benefit will be reduced for any survivor benefit
(calculated as a monthly benefit) payable under the Retirement Plan. In
determining the early retirement reduction factor for a member of the Management
Committee in the event of death prior to age 60, the reduction factor will be
determined from age 62 under the provisions of the Retirement Plan and such
reduction factor will then be divided by .885.

 

7



--------------------------------------------------------------------------------

Section 3.02. Except as provided in Section 3.01 above, a Participants’ Excess
Benefits and Enhanced Benefit shall be calculated and paid in the same manner
regularly applied by the Sponsor to all of the relevant terms and conditions of
the Retirement Plan. Notwithstanding any provision of this Plan to the contrary,
determination of benefits under this Plan under optional forms of payment will
continue to be based on the actuarial factors in effect in the Retirement Plan
prior to October 1, 2004, and the revised actuarial factors adopted for the
Retirement Plan effective October 1, 2004 shall not apply in determining
benefits under this Plan.

 

Section 3.03. Except as specifically provided in Section 3.01 above, a
Participant’s Excess Benefits or Enhanced Benefits shall be paid at the time, in
the manner and to the person when, as and to whom or which the benefits payable
to or on behalf of the Participant as a Member of the Retirement Plan which give
rise to Participant’s Excess Benefits or Enhanced Benefits are paid or in such
manner otherwise approved by the Board of Directors of the Sponsor.
Notwithstanding anything to the contrary herein, accrued benefits of $5,000 or
less shall be paid in a lump sum, and payments made due to termination as a
result of a Change in Control as defined in Section 3.05 below shall be paid in
a lump sum.

 

Section 3.04. Notwithstanding anything to the contrary herein, all benefits
accrued to Participants in the FAC Program through December 31, 2000, shall be
calculated using the FAC Program terms and conditions as in effect on December
31, 2000, and such benefits shall be subject to the terms and conditions of the
FAC Program, including but not limited to the terms and conditions governing the
distribution of such benefits; provided, however, that accrued benefits of
$5,000 or less shall be paid in a lump sum, and payments made due to termination
as a result of a Change in Control as defined in Section 3.05 below, shall be
paid in a lump sum. Effective December 31, 2000, benefit accruals under the
terms of the FAC Program shall cease. The FAC Program benefits shall not be less
than the accrued benefits under the terms of the FAC Program immediately
preceding the merger of the FAC Program into this Supplemental Plan. A copy of
the FAC Program as of December 31, 2000, is attached hereto as Exhibit A.
Effective January 1, 2001, all benefits will be calculated under the terms and
conditions of this Supplemental Plan. Notwithstanding the foregoing or anything
to the contrary herein, effective January 1, 2004, any Participant who has an
accrued benefit under the FAC Program and who terminates employment on or after
January 1, 2001 shall be entitled to receive pre-retirement survivor benefits
with regard to the accrued benefit under the FAC Program under the terms
provided in Section 3.03 applicable to other benefits under this Supplemental
Plan.

 

Section 3.05. Notwithstanding anything in the Supplemental Plan to the contrary,
in the event that a Participant is employed by the Sponsor (or any entity that
must be treated as a single employer with the Sponsor pursuant to Section
414(b), (c), (m) or (o) of the Code) at the time of a Change in Control (as
defined herein), the Participant shall (regardless of whether he has become a
Retiree or attained age 55 on the date of his termination of employment) be
entitled to a lump sum payment of a retirement benefit under the Supplemental
Plan (determined as if he were to become a Retiree upon

 

8



--------------------------------------------------------------------------------

termination of employment) if the Participant’s employment with the Sponsor (or
any entity that must be treated as a single employer with the Sponsor pursuant
to Section 414(b), (c), (m) or (o) of the Code) terminates within two (2) years
after a Change in Control has occurred.

 

For purposes of this Plan, a “Change in Control” shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Sponsor (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Sponsor entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Sponsor,
(ii) any acquisition by the Sponsor, (iii) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Sponsor or any
corporation controlled by the Sponsor, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this section; or

 

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Sponsor’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Sponsor (a
“Business Combination”), in each case, unless following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Sponsor or all or
substantially all of the Sponsor’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business

 

9



--------------------------------------------------------------------------------

Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or related
trust of the Sponsor or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
the such ownership existed prior to the Business Combination, and (iii) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or the action of the Board, providing
for such Business Combination; or

 

(d) Approval by the shareholders of the Sponsor of a complete liquidation or
dissolution of the Sponsor.

 

Section 3.06. The Sponsor may establish a rabbi trust (“Trust”) which may be
used to pay benefits arising under the Supplemental Plan and all costs, charges
and expenses relating thereto; except that, to the extent that the funds held in
the Trust are insufficient to pay such benefits, costs, charges and expenses,
the Sponsor shall pay such benefits, costs, charges and expenses.

 

ARTICLE IV

 

PLAN ADMINISTRATOR

 

Section 4.01. The plan administrator (“Plan Administrator”) for the Retirement
Plan shall also administer the Supplemental Plan. In doing so, the Plan
Administrator shall apply to the Participants’ claims for Excess Benefits
hereunder the same procedures as are set forth in the Retirement Plan governing
claims for benefits and appeals to the Committee from denials of claims for
benefits.

 

ARTICLE V

 

NATURE OF EMPLOYER OBLIGATION AND PARTICIPANT INTEREST

 

Section 5.01. The interest of the Participant and/or any person claiming by or
through him under the Supplemental Plan shall be solely that of an unsecured
general creditor of the Sponsor and the Electing Employers. The Excess Benefits
payable under the Supplemental Plan shall be payable from the general assets of
the Sponsor and the Electing Employers (including assets held in the Trust), and
neither the Participant nor any person claiming by or through him shall have any
right to look to any specific property separate from such general assets in
satisfaction of any claim for payment of Excess Benefits.

 

10



--------------------------------------------------------------------------------

Section 5.02. In all respects any Excess Benefits shall be independent of, and
in addition to, any other benefits or compensation of any sort, payable to or on
behalf of the Participant under any other arrangement sponsored by the Sponsor
or Electing Employers or any other arrangement between the Sponsor or Electing
Employer and the Participant in any capacity.

 

ARTICLE VI

 

ADDITION OR WITHDRAWAL OF ELECTING EMPLOYERS

 

Section 6.01. Every subsidiary or affiliate of the Sponsor shall become an
Electing Employer hereunder without further action as of January 1, 1991, or its
later date of 80% ownership, directly or indirectly, by the Sponsor.

 

Section 6.02. An Electing Employer who wishes to withdraw from the Supplemental
Plan shall deliver to the Sponsor a resolution from its Board of Directors which
authorizes its withdrawal as an Electing Employer and which indicates the reason
or reasons for such withdrawal. Withdrawal may only take place upon the approval
of the Board of Directors of the Sponsor and with such amendments to the
Supplemental Plan as the Sponsor shall deem necessary or desirable. Withdrawal
shall be subject to the provisions of Section 7.02 below.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01. The Supplemental Plan may be amended or discontinued by the
Sponsor, and may be amended by the Committee at any time except as provided in
Section 7.02 below. The Sponsor may designate additional Participants under the
Supplemental Plan or remove persons as Participants under the Supplemental Plan
at any time except as provided in Section 7.02 below.

 

Section 7.02. Notwithstanding the provisions of Sections 6.02 or 7.01:

 

(a) Excess Benefits or Enhanced Benefits which are in pay status shall not be
discontinued under any circumstances prior to their natural termination pursuant
to the terms of the Supplemental Plan at the time of the relevant amendment or
discontinuance of the Supplemental Plan, the removal of Participants or the
withdrawal by an Electing Employer.

 

(b) Excess Benefits or Enhanced Benefits hereunder which have been accrued prior
to the date of any amendment or discontinuation of the Supplemental Plan, the
removal of a Participant, or the withdrawal of an Electing Employer shall remain
a binding obligation of the Sponsor and Electing Employer or any successor in
interest to either of them, and no amendment or discontinuation of the
Supplemental Plan, removal of a

 

11



--------------------------------------------------------------------------------

Participant or withdrawal by an Electing Employer shall deprive a Participant of
said accrued Excess Benefit.

 

Section 7.03. The Supplemental Plan shall not be deemed to constitute a contract
between the Sponsor or the Electing Employer and any Participant or employee, or
to be a consideration or an inducement for the employment of any Participant or
employee. Nothing contained in the Supplemental Plan shall be deemed to give any
Participant or employee the right to be retained in the service of the Sponsor
or Electing Employer or to interfere with the right of the Sponsor or Electing
Employer to discharge any Participant or employee at any time regardless of the
effect which such discharge shall or may have upon him under the Supplemental
Plan.

 

Section 7.04. None of the Participant’s rights to Excess Benefits under the
Supplemental Plan are subject to the claims of creditors of a Participant or any
person claiming by or through him and will not be subject to attachment,
garnishment or any other legal process. Neither a Participant nor any person
claiming by or through him may assign, sell, borrow on or otherwise encumber any
of his beneficial interest under the Supplemental Plan nor shall any such
interest be in any manner liable for or subject to the deeds, contracts,
liabilities, engagements or torts of a Participant or any person claiming by or
through him.

 

Section 7.05. The Supplemental Plan shall be construed in accordance with the
laws of the State of Alabama, except where such laws are superseded by ERISA, in
which case ERISA shall control.

 

Section 7.06. In making any distribution to or for the benefit of any minor or
incompetent person, the Plan Administrator, in its sole, absolute and
uncontrolled discretion, may, but need not, direct such distribution to a legal
or natural guardian or other relative of such minor or court appointed committee
of such incompetent, or to any adult with whom such minor or incompetent
temporarily or permanently resides, and any such guardian, committee, relative
or other person shall have full authority and discretion to expend such
distribution for the use and benefit of such minor or incompetent. The receipt
of such guardian, committee, relative or other person shall be a complete
discharge to the Sponsor and Electing Employer without any responsibility on its
part or on the part of the Plan Administrator to see to the application thereof.

 

Section 7.07. Any participant may file a claim for benefits. If the claim is
denied, the claimant shall be provided written notice within 90 days with:

 

(a) Specific reasons for the denial;

 

(b) Specific references to the Plan provisions on which the denial is based;

 

(c) A description of any additional information needed and why it is needed; and

 

12



--------------------------------------------------------------------------------

(d) An explanation of (1) the procedures and time limits for an appeal, (2) the
right to obtain information about the procedures, and (3) the right to sue in
federal court.

 

If there are special circumstances delaying the determination of the claim, the
claimant may be notified within the 90-day period explaining the special
circumstances and stating that an answer will be provided within 90 more days.
If an answer is not received within the 90 days (or 180 days if an extension
notice has been provided), the claim shall be deemed denied.

 

Any claimant for a benefit (or, as applicable, his or her estate or other
representative or beneficiary) may, within sixty (60) days after receipt of a
letter of denial, appeal to the Claims Review Committee, by writing to the Head
of Human Resources of the plan sponsor and may request a review of the denial of
the benefit, with opportunity to submit his or her position in writing. Appeals
not timely filed shall be barred. The claimant is entitled to:

 

(a) receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim;

 

(b) submit written comments, documents, records and other information relating
to the claim, which will be considered without regard to whether such
information was submitted or considered in the initial determination.

 

The Claims Review Committee shall meet quarterly on the third Thursday in the
months of February, May, August and November or such other time as the Claims
Review Committee shall determine, provided that a claim is pending. If a claim
is received by the Claims Review Committee at least thirty (30) days before a
quarterly meeting, such appeal will be considered at that meeting; otherwise,
such appeal will be considered at the first subsequent quarterly meeting. If
there are special circumstances, the decision may be delayed until the third
meeting following receipt of the request. If special circumstances require an
extension, the claimant will be notified.

 

The Claims Review Committee will render a written decision, written in a manner
calculated to be understood by the claimant, and mail the written decision to
the claimant at the claimant’s last address known to the plan sponsor,
specifying by reference to the Plan the reasons for denial of such part or all
of the claimed benefit as it denies upon review. Such letter shall state that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of all documents, records and other information relevant
to the claim; describe the Plan’s voluntary appeal procedures, if any; and
notify the claimant of his or her right to bring an action under Section 502(a)
of ERISA.

 

Section 7.08. If any provision of the Supplemental Plan shall be held illegal or
invalid for any reason or in any particular circumstance or instance, such
illegality or invalidity shall not affect its remaining parts in such
circumstance or instance nor the enforceability of such provision in any other
circumstance or instance, and the Supplemental Plan shall

 

13



--------------------------------------------------------------------------------

be construed and enforced as if such illegal and invalid provision had never
been inserted herein for application to the particular circumstance or instance.

 

IN WITNESS WHEREOF, AmSouth Bancorporation has caused this amended and restated
Supplemental Plan to be executed this 30th day of June, 2004, effective as of
January 1, 2004.

 

AMSOUTH BANCORPORATION

By:

  /s/    C. DOWD RITTER

Its:

  Chairman, President, and Chief
Executive Officer

 

ATTEST:

By:

   /s/    MICHELLE A. BRIDGES

Its:

 

Assistant Secretary

 

14